CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
 
erapscologoa01.jpg [erapscologoa01.jpg]
sonobuoytechsystemsa01.jpg [sonobuoytechsystemsa01.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontractor:
Sparton DeLeon Springs, LLC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Date:
4-Dec-14
 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Number:
ERAPS014-243


 
 
 
 
 
 
 
 
 
 
 
 
 
Subcontract Modification:
Mod 002 FY15 53F Lot Transfer and ADAR 101B


 
 
 
 
 
 
 
 
 
 
 
 
 
Mod Effective Date:
23-Sep-15


 
 
 
 
 
 
 
 
 
 
 
 
 
Customer:
US Navy- NAVAIR


 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Contract Number:
N00421-14-D-0025 DO 002, 003, 004


 
 
 
 
 
 
 
 
 
 
 
 
 
Program:
Mk-84, 36B, Q125, 62E, 53F, 101B


 
 
 
 
 
 
 
 
 
 
 
 
 
Total Contract Value:
[______]
Fee
Funded 100%
 
 
 
 
 
 
 
 
 
 
 
 
 
USSI:
[______]
[______]
[______]
[______]
 
 
 
 
 
 
 
 
 
 
 
 
 
Sparton:
[______]
[______]
[______]
$
81,090,384.07
 
 
 
This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton DeLeon Springs, LLC. and UnderSea
Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4868 East Park
30 Drive, Columbia City, Indiana 46725 and Sparton DeLeon Springs,
LLC., 5612 Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton” or
“Seller”). As such, ERAPSCO provides authorization for the Seller to perform
requirements identified in the attached customer contract and as summarized
herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton Electronics Florida, Inc. and
UnderSea Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4868
East Park 30 Drive, Columbia City, Indiana 46725 and Sparton Electronics
Florida, Inc., 5612 Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton”
or “Seller”). As such, ERAPSCO provides authorization for the Seller to perform
requirements identified in the attached customer contract and as summarized
herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
ERAPSCO/ STS
 
Sparton DeLeon Springs, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/
 
By:
/s/
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
David Jost
 
Name
Mark Belyea
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
General Manager
 
Title:
Contract Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
9/28/2015
 
Date
9/28/2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Sparton DeLeon Springs, LLC. and Ultra Electronics UnderSea Sensor Systems
Joint Venture
4868 East Park 30 Drive, Columbia City, Indiana 46725
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
 
erapscologoa01.jpg [erapscologoa01.jpg]
 
 
 
Page 2 of 3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Information
 
 
 
 
 
 
 
 
Customer Name:
US Navy Navair
 
Technical Contact:
Tim Perry
 
 
 
Contract Contact:
Jim Smith
 
Phone:
812-863-7070 209
 
 
Phone:
301-757-5255
 
Email:
tim.perry@navy.mil
 
 
Email:
james.m.smith@navy.mil
 
Bid Number:
 
FY14 IDIQ
 
 
 
 
 
 
 
 
 
 
 
 
 
End User:
 
US Navy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contract Terms
 
 
 
 
 
 
 
 
Contract Type:
 
FFP
 
 
 
 
 
 
 
Period of Performance:
 
12/4/14


to
9/22/2017
 
 
 
 
 
Shipping Terms:
FCA Plant
 
 
Freight Forwarder:
N/A
 
 
 
Payment Terms:
PBP; Net 30
 
Export License Required:
No
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Information
 
 
 
 
 
 
 
 
Product Description:
Q125
 
Quantity:
[_________]
 
 
 
Price:
[_________]
 
Delivery Date:
12/4/2014
to
12/5/2017
 
 
 
Product Specifications:
MAC PSS REVD CHG0
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
MK-84
 
Quantity:
[_________]
 
 
 
Price:
[_________]
 
Delivery Date:
12/4/2014
to
12/5/2016
 
 
 
Product Specifications: MARK 84 MOD1 REV- CHG0
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
36B
 
Quantity:
[_________]
 
 
 
Price:
[_________]
 
Delivery Date:
12/4/2014
to
12/5/2016
 
 
 
Product Specifications:
PSS REVC CHG0
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
53F
 
Quantity:
[_________]
 
 
 
Price:
[_________]
 
Delivery Date:
3/13/2015
to
3/13/2017
 
 
 
Product Specifications:
PSS REVC CHG0
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.
 
erapscologoa01.jpg [erapscologoa01.jpg]
 
 
 
Page 3 of 3
 
 
 
Product Description:
62E
 
Quantity:
[_________]
 
 
 
Price:
[_________]
 
Delivery Date:
3/13/2015
to
3/13/2017
 
 
 
Product Specifications:
PSS REVC CHG0
 
 
 
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Description:
101B
 
Quantity:
[_________]
 
 
 
Price:
[_________]
 
Delivery Date:
9/22/2015
to
9/22/2017
 
 
 
Product Specifications:
PSS REVC CHG0 and HAASW REVG CHG0
 
 
 
 
Packaging Specifications: Section D and Appendix C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Miscellaneous Comments
 
 
 
 
 
 
 
 
See Tracking Sheet for Delivery Schedule, PBPs, and CDRL Data Items
 
 
 
 
Mod 1- Adds [_______] Q125s, [_______] 53Fs, and [_______] 62Es.
 
 
 
 
Mod 2-Transfers [____] lot of 53F's ([_____] units) from Sparton to USSI.
Sparton's PBPs to be reduced
 
 
10% at start of build and the remaining 90% divided equally between the
remaining three payments.
 
 
Award of [_____] 101B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Sparton DeLeon Springs, LLC. and Ultra Electronics UnderSea Sensor Systems
Joint Venture
4868 East Park 30 Drive, Columbia City, Indiana 46725
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




